UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-2296


DANE DESOUZA; VELESKA DESOUZA,

                Plaintiffs - Appellants,

          v.

FIRST MOUNT VERNON ILA; FSB; JOHN DOE 1; JOHN DOE 2; JANE
DOE 1; JANE DOE 2,

                Defendants - Appellees.



                              No. 12-1248


DANE DESOUZA; VELESKA DESOUZA,

                Plaintiffs - Appellants,

          v.

FIRST MOUNT VERNON ILA; FSB; JOHN DOE 1; JOHN DOE 2; JANE
DOE 1; JANE DOE 2,

                Defendants - Appellees.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria.      Anthony J. Trenga,
District Judge. (1:11-cv-00845-AJT-TRJ)


Submitted:   April 30, 2012                 Decided:   May 25, 2012
Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Dane Desouza, Veleska Desouza, Appellants Pro Se. James Michael
Towarnicky, JAMES M. TOWARNICKY, PLLC, Fairfax, Virginia, for
Appellee First Mount Vernon ILA.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           In    these       consolidated      appeals,   Dane   and   Veleska

Desouza appeal the district court’s order dismissing their civil

action pursuant to Fed. R. Civ. P. 12(b)(6) (No. 11-2296), and

the order granting the motion for reconsideration filed by First

Mount Vernon ILA (“FMV”) and revoking leave to appeal the Rule

12(b)(6) dismissal in forma pauperis (“IFP”) (No. 12-1248).                  The

Desouzas provide no argument in their informal briefs addressing

the district court’s dispositive holding that their complaint

failed to state a claim.          Because we confine our review to the

issues raised in the informal brief, see 4th Cir. R. 34(b), the

Desouzas have forfeited appellate review of the district court’s

dismissal order.

           Turning to the appeal of the court’s order granting

reconsideration and revoking IFP status, we have reviewed the

record   and    find   no    reversible      error.   The   district   court’s

certification that the appeal of the dismissal order is taken in

bad faith controls in the absence of a showing that the district

court itself made the determination in bad faith.                 See Maloney

v. E.I. Du Pont de Nemours & Co., 396 F.2d 939, 940 (D.C. Cir.

1967).    Because      the    Desouzas    have   failed   to   demonstrate   on

appeal that the certification itself was taken in bad faith, we

conclude the certification is controlling.



                                         3
           Accordingly, we deny leave to proceed IFP and dismiss

the   appeals    for    the   reasons       stated      by    the     district   court.

Desouza   v.    First   Mount      Vernon       ILA,   No.    1:11-cv-00845-AJT-TRJ

(E.D. Va. Oct. 21, 2011; filed Feb. 1, 2012, and entered Feb. 2,

2012).    We deny as moot FMV’s motion to dismiss and dispense

with oral argument because the facts and legal contentions are

adequately     presented      in   the   materials           before    the   court   and

argument would not aid the decisional process.

                                                                             DISMISSED




                                            4